Because of the facts in this case and the provisions of the municipal ordinance involved, I must respectfully dissent from the majority opinion.
Plaintiff's exhibit No. 1 is so all-inclusive and so sweeping that it apparently would apply with full force to the minimum amount of trackage which might traverse a municipal corporation for a few feet or a few hundred feet, even though the tracks were elevated ten feet in the air and there was no highway crossing in the area. The ordinance is absolute in its terms and would apply in rural territory several miles from the business or even residential areas, and is so drastic as to render it under the circumstances in this case arbitrary, unreasonable and unconstitutional. It is not for courts to write exceptions into laws or ordinances but rather to interpret them as they are written.
                      (Decided February 11, 1964.)
ON MOTION for reconsideration.
TROOP, J. It was clearly pointed out in the original decision, to which appellee's motion to reconsider is addressed, that a single assignment of error was before this court and that one only was passed upon.
Whether the trial court erred in directing a verdict was not considered. In fact, it obviously could not be considered in the absence of a complete bill of exceptions. Counsel for appellee urges again that a Court of Appeals must respect the integrity of a trial court. The attitude of this court toward trial courts should be clear at this point, making it needless to say, in the instant case, that the integrity of the trial court was presumed as always and no consideration whatever was given to why it directed a verdict. *Page 158 
Counsel is entirely correct that the original decision of this court made no reference as to the judgment of the trial court being in error. It should be noted that the judgment of the trial court was not simply reversed, but it was reversed and the cause remanded for further proceeding according to law. The cause may be disposed of by the trial court within the applicable law and the range of its sound discretion.
The motion to reconsider is overruled.
Former judgment adhered to.
DUFFY, P. J., concurs.
BRYANT, J., dissents.